COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-15-00004-CV

Style:          Nikki Sides individually and on behalf of the estate of
                Thomas Middleton v. Texas Department of Criminal Justice

Type of motion:        Motion for rehearing


Party filing motion:   Appellants


         Appellants’ motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

         Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: December 22, 2015